DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Mr. François de Villiers on August 30,2022.The application has been amended as follows: 

IN THE CLAIMS
Claim 14, line 1, replace “12”  by -- 13--.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

3.	 This communication is an Examiner's reasons for allowance in response to amendment filed on August 18, 2022.
4.	Claims 1, 3-20 are allowable over the prior art of record.
5.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
	 The prior art, US 2020/0262313, Muniz et al. discloses a system in which a desired departure temperature is determined for a battery in a vehicle based at least in part on trip information associated with a trip. An external temperature controlling system is used to bring the temperature of the battery towards that the vehicle begins the trip with the battery at the desired departure temperature.
 	The Macdonald et al.’s reference, US 2020/0303789 discloses an aircraft with two separate cooling paths 116 and 114/15 that each interact separately with a common air heat exchanger 112. in  Fig. 1.
 	None of the closest references teach or fairly disclose:
 	“while the electric aircraft is connected to an offboard circulation system, cooling the battery pack to or below the takeoff temperature threshold by controlling circulation working fluid through the offboard circulation system and through the onboard circulation system.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661